Citation Nr: 1607001	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-38 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for a bony exostosis of the dorsal medial left foot based on appellant as a valid substitute claimant. 

2.  Entitlement to an increased disability rating in excess of 20 percent prior to April 30, 2009, for musculoligamentous sprain/strain of the cervical and upper thoracic spine, based on appellant as a valid substitute claimant.

3.  Entitlement to an increased disability rating in excess of 20 percent from April 30, 2009, for musculoligamentous sprain/strain of the thoracic spine, based on appellant as a valid substitute claimant. 

4.  Entitlement to an increased disability rating in excess of 10 percent from April 30, 2009, for musculoligamentous sprain/strain of the cervical spine, based on appellant as a valid substitute claimant. 

(The issues of entitlement to service connection for mid-back, right foot and left great toe disabilities; headaches; right eye mucus plugs; mucus retention cysts of the sinuses; chronic fatigue; two lumps/cysts of the top of the head; lump of the left chest; acquired psychiatric disorder; disability manifested by somatic dysfunction/myofascial pain, disability manifested by involuntary tics with nausea; and, sleep apnea and entitlement to an increased rating in excess of 10 percent for left foot painful post-surgical scar associated with bony exostosis dorsal medial left foot, status-post left foot arthrodesis surgery are the subject of a separate decision). 


REPRESENTATION

Appellant represented by:	Jaqualin F. Peterson, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1993, to include in OPERATION DESERT SHIELD/DESERT STORM from December 24, 1990 to March 14, 1991.  The Veteran died in June 2014; his surviving spouse timely requested substitution in order to continue the appeal, which the RO accepted pursuant to 38 U.S.C.A. § 5121A (West 2014).  (See RO's February 18, 2015 letter to the appellant, received and uploaded to the Veteran's Virtual VA and Veteran's Veterans Benefits Management System (VBMS) electronic record on February 9, 2015 and February 18, 2015, allowing substitution)).; see generally Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).  Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse as the Appellant in this appeal.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  By that rating action, the RO continued a single 20 percent disability rating assigned to the (then) service-connected musculoligamentous disability of the cervical and upper thoracic spines and 10 percent disability rating to the bony exostosis of the dorsal medial left foot.  The Veteran appealed this rating action to the Board.  (By a March 2014 rating action, the RO separated the thoracic and cervical spine disabilities, and assigned 20 and 10 percent disability ratings, respectively,  effective April 30, 2009--the date VA received the Veteran's claim for increased compensation for these disabilities).  Thus, the Board has framed the increased rating claims with respect to these two disabilities to reflect the RO's March 2014 decision).  

By history, in a February 2012 decision, the Board granted a 20 percent disability rating to the service-connected bony exostosis of the dorsal medial left foot.  The Board remanded the claim for a disability rating in excess of 20 percent for the above-cited disability, as well as the claim of entitlement to a disability rating in excess of 20 percent for the musculoligamentous disability of the cervical and thoracic spines to the RO to have it schedule the Veteran for a hearing before a Veterans Law Judge on these issues.  

In April 2013, the Veteran and the appellant testified at a video conference hearing conducted before undersigned Veterans Law Judge (VLJ) McDonald.  A transcript of this hearing has been added to the Veteran's Virtual VA electronic record.

In November 2013, the Board again remanded the increased rating claims on appeal for additional VA orthopedic and spine examinations.  VA examined the Veteran in January 2014.  (See VA Nerve, Spine and Feet examination reports, received and uploaded to the Veteran's VBMS electronic record on January 17, 2014). 

In July 2015, the Appellant testified at a video conference hearing on the issues on appeal before undersigned Veterans Law Judge (VLJ) Copeland.  A transcript of this hearing has been added to the Veteran's VBMS electronic record.

When two hearings have been held on the same issue or issues before different Veterans Law Judges, the Board must assign the case to a panel of not less than three Veterans Law Judges to render a decision.  See 38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015).  When this occurs, the appellant must be afforded the opportunity to present testimony before the third Veterans Law Judge assigned to the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the July 2015 hearing, the appellant, through her attorney, waived an opportunity to have a hearing before a third VLJ signing this panel decision.  Id.  (See July 2015 Transcript (T.) at page (pg.) 4).  This decision is being rendered by a panel of three Veteran Law Judges (VLJs).  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability rating in excess of 20 percent prior to April 30, 2009, for musculoligamentous sprain/strain of the cervical and upper thoracic spine, based on appellant as a valid substitute claimant; entitlement to an increased disability rating in excess of 20 percent from April 30, 2009, for musculoligamentous disability of the thoracic spine, based on appellant as a valid substitute claimant, and entitlement to an increased disability rating in excess of 10 percent from April 30, 2009, for musculoligamentous sprain/strain of the cervical spine, based on appellant as a valid substitute claimant, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

During the pertinent appeal period, the most probative evidence of record shows that the Veteran's bony exostosis of the dorsal medial left foot was manifested by adverse symptomatology that equates to a severe foot injury taking into account the Veteran's complaints of pain, but not a disability analogous to loss of use of the left foot.


CONCLUSION OF LAW

The criteria for an increased 30 percent evaluation, but no higher, for bony exostosis of the dorsal medial left foot, based upon substitution, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code (DC) 5284 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

Concerning the claim for an increased rating for a bony exostosis of the dorsal medial left foot, the RO provided notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess in a pre-adjudication May 2009 letter.

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and post-service VA and private treatment records.  VA also examined the Veteran's left foot disability to determine its current (then) severity in May 2009, October 2010 and January 2014. In addition, the Veteran submitted reports, dated in June 2009 and January 2011, prepared by his treating podiatrist, G. C., D. P. M. that addressed the current (then) severity of his left foot disability.  The VA examination reports contain clinical findings that are adequate for rating the service-connected left foot disability on appeal under the necessary schedular criteria.  Thus, the Board finds the above-cited VA examination reports adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The January 2014 VA foot examination report substantially complies with the Board's November 2013 remand directives in evaluating the service-connected left foot disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In addition, some discussion of the Veteran's and appellant's April 2013 and July  2015 hearings before the undersigned VLJs is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here in both instances.  One of the issues identified on appeal during the hearings was the Veteran's claim of entitlement to an increased rating in excess of 10 percent (April 2013 hearing) and 20 percent (July 2015) for his left foot disability.  Information was also elicited from the Veteran concerning the current (then) severity of his left foot disorder.  

In summary, the facts relevant to the issue of entitlement to an increased disability rating in excess of 10 percent for the service-connected exostosis of the dorsal medial left foot have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the issue decided herein. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Laws and Regulations

An increased disability rating in excess of 20 percent for the service-connected exostosis of the dorsal medial left foot is sought. 

After a brief discussion of the general laws and regulations pertaining to increased ratings, to include orthopedic disabilities and rating foot disabilities, the Board will analyze the claim. 

Increased Rating-general criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Orthopedic-rating criteria

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

III. Mittleider Concerns

The Board notes that the Veteran underwent surgery (open arthrodesis tarsal/metatarsal) to repair a left cuneiform metatarsal fusion in January 2012.  (See January 2012 VA surgery treatment report).  In January 2014, a VA physician opined that this surgery was related to his service-connected exostosis of the dorsal medial left foot.  (See VA examiner's opinion, at pg. 37 of the January 2014 VA foot, spine and nerve examination reports). 

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As there is evidence that the January 2012 left foot open arthrodesis surgery to the left foot was a result of the service-connected exostosis of the dorsal medial left foot, the Board will attribute the symptoms from the 2012 surgery to have caused the severe impairment in his service-connected left foot disability, as described in more detail in the analysis below.  Id.  

IV. Legal Analysis

The appellant seeks an increased disability rating in excess of 20 percent for the Veteran's service-connected bony exostosis of the dorsal medial left foot. 

The RO assigned a 20 percent disability rating to the Veteran's service-connected left foot disability under DC 5284.  Under DC 5284, the DC used to evaluate other foot injuries, a 20 percent rating requires a moderately severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a, DC 5284. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2015).

The Board finds that the evidence supports an increased 30 percent disability rating, but no higher, for the service-connected left foot disability under Diagnostic Code 5284.  In reaching the foregoing determination, the Board notes that the Appellant testified before VLJ Copeland in July 2015, that the Veteran had experienced significantly greater left foot pain after he had undergone open arthrodesis surgery to repair a left cuneiform metatarsal fusion in January 2012.  (See July 2015 T. at pg. 9).  As indicated previously herein, a VA examiner attributed the symptoms from the 2012 surgery to the service-connected left foot disability.  VA examinations of the left foot performed prior to the 2012 left foot surgery reflect that the Veteran had complained of constant and significant daily aching pain on the top of the left foot that had caused a slight limp, an increase in difficulty standing for short periods of time and an inability to run.  (See May 2009 and October 2010 VA foot examination reports and June 2009 report, prepared by G. C., D. P. M.).  Most notably, at the close of an examination of the left foot in June 2009, G. C., D. P. M., entered an impression of severe (italics added for emphasis) degenerative joint disease of the left midfoot.  Dr. G. C. characterized the Veteran's left foot deformity as "severe," (italics added for emphasis) and recommended surgical intervention.  (See June 2009 report, prepared by G. C., D. P. M.)

While a January 2014 VA examiner characterized the Veteran's left foot disability as "moderate," that same examination report reflects that the examiner found the Veteran to have chronic pain that was not typical for the type of left foot disability.  In addition, that same examination report reflects that the Veteran had experienced chronic (italics added for emphasis) pain with any use of the left foot that increased with extended use, an inability to walk more than 300 yards at a time, an inability to stand for more than 30 minutes, and had caused him to alternate between sitting and standing every 30 minutes.  (See January 2014 feet examination report at pg. 15).  While the Board is cognizant that a clinician's use of the terms "mild," "moderate," and "severe" is not dispositive of a claim, the Board finds that, in this instance, the totality of the evidence supports the examiners' qualitative characterization of the Veteran's left foot disorder.  38 C.F.R. §§ 4.2, 4.6.  Thus, the Board finds that the evidence warrants a 30 percent rating, but not higher, for a severe left foot injury under DC 5284 throughout the pertinent appeal period.

The Board will also evaluate the service-connected left foot disability under other diagnostic codes pertaining to the foot to determine if any higher rating is warranted.  The Board finds that the following diagnostic codes pertaining to the foot are not applicable during the appeal period.  38 C.F.R. § 4.71, Diagnostic Codes 5276, 5277, 5278, 5279, 5282, and 5283 (2015).  Indeed, the Veteran did not allege, and the record has not otherwise shown, that his service-connected disability encompassed symptoms of pes planus (5276), weak foot (5277), claw foot (5278), metatarsalgia (5279), hammer toes (5282), or malunion or nonunion of the tarsal or metatarsal bones (5283).  In addition, under DCs 5280 and 5281, the DCs used to evaluate hallux valgus and hallux rigidus, maximum 10 percent ratings may be assigned.  38 C.F.R. § 4.71a, DC 5284 (2015).  Therefore, the above-cited DCs contemplating those disorders are not for application in evaluating the claim.  Nor does the record otherwise show that the Veteran's foot disorder was ratable under any of the other musculoskeletal codes.  Id.  

The Board notes that this decision grants the maximum rating allowable during the pertinent appeal period, under DC 5284, and, as outlined above, finds no other relevant code sections under which to evaluate the Veteran's left foot disability with the Schedule for Rating Disabilities.  This is true at all times during the appellate period, and therefore the Board need not consider staged ratings.  Hart, supra.  While DC 5284 advises that loss of use of the foot is rated 40 percent disabling, there has been no assertion or showing of such impairment in this case. 

V. Extraschedular Consideration

The Board may not award an extraschedular rating in the first instance but may review a determination by the agency of original jurisdiction (AOJ) or determine that referral is appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that an extraschedular rating is not warranted.  The rating criteria in this case essentially encompass all symptoms of the disability and provide for ratings based on the overall level of disability.  It is difficult to imagine symptoms that would not be contemplated by these broad rating criteria.  The earlier discussion of the evidence above shows that the Veteran's left foot symptomatology is contemplated by the rating criteria, as reflected by the Board's award of an increased 30 percent rating under DC 5284.  Further, the symptoms described by the Veteran were not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Therefore, referral for consideration of a higher rating on an extraschedular basis is not warranted.  38 C.F.R. §§ 3.321(b)(1), 4.1.

The Board also acknowledges that the Veteran was service connected for multiple disabilities for which he was separately rated.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the  United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."

The Federal Circuit recognized that such an extraschedular rating performed "a gap filling function" between the schedular rating and a total rating for compensation based on individual unemployability (TDIU).  Johnson v. McDonald, at 1366.  In Johnson, the appellant was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Likewise, in this instant appeal, there has been no allegation or evidence that the combined effects of service-connected disabilities were manifested by symptoms not contemplated by the rating criteria.  

VI. Total disability rating based on individual unemployability (TDIU) considerations

A claim for an increased rating includes the issue of whether the veteran's disability renders him unable to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran was employed fulltime as an adjunct professor.  (See May 2009 VA feet examination report.) Thus, the Board finds that a claim of entitlement to TDIU was not raised.  Id.  



ORDER

Subject to the laws and regulations governing payment of monetary benefits, an increased rating of 30 percent, but no higher, is granted for bony exostosis of the dorsal medial left foot, based upon substitution.


REMAND

The Board finds that prior to further appellate review of the claims of entitlement to an increased disability rating in excess of 20 percent prior to April 30, 2009, for musculoligamentous sprain/strain of the cervical and upper thoracic spine, an increased disability rating in excess of 20 percent from April 30, 2009, for musculoligamentous disability of the thoracic spine and entitlement to an increased disability rating in excess of 10 percent from April 30, 2009, for musculoligamentous sprain/strain of the cervical spine, each based on appellant as a valid substitute claimant, additional substantive development is necessary with respect to each claim.  The Board will discuss the reasons for remand with respect to the disabilities in the paragraphs below. 

In its November 2013 remand directives, the Board requested, in part, that the examining clinician provide an opinion as to whether any mid-trunk or mid-back spasms, which the Veteran had experienced since the 1990s, were part and parcel of his service-connected musculoligamentous disability of the cervical and thoracic spines, or whether, to the contrary, the spasms were differentiable.  If the spasms were found to be a disability associated with the musculoligamentous disability of the cervical and thoracic spines, then the examiner was also requested to address additional disability or functional impairment resulting from the spasms.  (See November 2013 Board remand at pg. 7).  VA examined the Veteran's spine in January 2014.  During the examination, the VA examiner noted that the Veteran had repetitive tic-like jerking in his thoracic muscles that were noted every minute or two during the examination that were related to his service-connected thoracic spine disability.  (See January 2014 VA spine examination report at pg. 23, received and uploaded to the Veteran's VBMS electronic record on January 17, 2014).

Conversely, in the opinion section of the report, the VA examiner opined, "It is not clear the origin of these spasms but I find it less likely than not that it is due to his back or neck strain."  The Board finds the VA examiner's opinion regarding the mid-back spasms to be conflicting with his previous statement that the Veteran had tic-like jerking in his thoracic muscles that was related to his service-connected thoracic spine disability.  In addition, the VA examiner provided no rationale for his conclusory opinion in addressing the mid-back spasms.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).   The Board notes that a well-reasoned opinion as to the etiology of the mid-back spasms is essential because the appellant has a separate pending appeal, based upon substitution, that includes the issues of entitlement to service connection for mid-back disability and a disability manifested by involuntary tics. 

In view of the foregoing, the Board will remand the claim of entitlement to an increased disability rating in excess of 20 percent for service-connected musculoligamentous thoracic strain to seek an addendum opinion from the January 2014 VA examiner in order to clarify his conflicting statements regarding the etiology of the Veteran's mid-back spasms/tic-like jerks.  The Board acknowledges that it may not be possible for an examiner to provide an opinion as to the past state of the Veteran's disability with certainty.  However, in the retrospective opinion, the examiner must ensure that if he/she resorts to speculation, the reason for speculation is explained.  In the alternative, the examiner should request further information which the RO should provide to the extent possible so as to fully comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the hearing before VLJ Copeland in July 2015, the appellant's attorney maintained that the Veteran's cervical retrolisthesis at C4-5 had instability that was not addressed in the normal rating schedule for spine disabilities.  (See July 2015 T. at pg. 15).  Thus, the Board finds that a remand for referral to the Director of the Compensation Service is warranted.  38 U.S.C.A. § 3 .321(b) (2015).

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum medical opinion from the January 2014 VA spine examiner (or, if unavailable, from another medical professional with appropriate expertise).  The Veteran's claims files and electronic records, including a copy of this remand, must be made available to the examiner for review of pertinent documents therein.  A notation to the effect that this review has taken place should be made in the evaluation report.  The January 2014 VA spine examiner, or other reviewing clinician, is requested to review the record, and clarify the conflicting statements in the January 2014 VA spine examination report to the effect that the Veteran had tic-like jerking in his thoracic muscles that was related to his service-connected thoracic spine disability with his opinion that the mid-back spasms were most likely not related to his service-connected thoracic (and cervical) spine disabilities.  

(The January 2014 VA spine examiner, or other reviewing clinician, is hereby advised that a well-reasoned opinion as to the etiology of the mid-back spasms is essential because the appellant has a separate pending appeal, based upon substitution, that includes the issues of entitlement to service connection for mid-back disability and a disability manifested by involuntary tics). 
   
Inasmuch as the Veteran is deceased, the requested opinion should reflect the application of the examiner's training and experience to the information available.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot render the requested opinion without resort to speculation, he/she must so state and explain whether this question is beyond the area of the examiner's expertise or is outside the scope of a medical professional conversant in VA practices.

2.  Refer the claims for an increased rating for the service-connected cervical/thoracic spine disability prior to April 30, 2009, and an increased rating for the cervical spine disability from April 30, 2009, both based upon substitution, to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

3.  The RO must review the record and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the reviewer for corrective action. 

4.  Then, the claims should be readjudicated.  If the claims are not granted in full, the appellant and her attorney should be provided a supplemental statement of the case.  After they have had the opportunity to respond, the case must be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________               ______________________________
      	JOY A. MCDONALD   			        JOHN J. CROWLEY
           Veterans Law Judge,                                         Veterans Law Judge,
        Board of Veterans' Appeals                             Board of Veterans' Appeals



_____________________________
BARBARA B. COPELAND
Veterans Law Judge	
Board of Veterans' Appeals


Department of Veterans Affairs


